DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101 and 112
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 101 and 35 U.S.C. 112(b)/2nd ¶ because the claims are designed as systems claims, but do not recite any structure.
The processing layers and processing nodes (in claim 18) are not disclosed as being structure.  It appears that each can be an algorithm or software function.  Thus, while the claims are designed as system claims, they contain no structure.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 1, lines 5-8 recite "in a second processing layer, processing the subarray data to form beams at a module level and output beamforming data for a plurality of modules; and in a third processing layer, processing the beamforming data to generate formed beams for the array".  However, it is unclear what the difference is between using the second processing layer to "form beams" and the third processing layer to "generate formed beams".  While the claim recites using the second processing layer to "form beams at a module level", Fig. 3 illustrates all three layers being performed by the same single module 302, where 305 is the first layer, 309 is the second layer, and 311 is the third layer (see ¶32).  Thus, both using the second processing layer to "form beams" and the third processing layer to "generate formed beams" occur at the same module.  Claim 13 includes similar language. The remaining claims are dependent upon the rejected claims.
Claim 7, line 2 recites "the first processing layers" (plural).  There is 
insufficient antecedent basis for this limitation in the claim.  Claim 19 includes similar language. 
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 13-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasiewicz (US 8,947,294 B1).
In regard to claims 1 and 13, Wasiewicz discloses: 
receiving digitized array data from an array of antenna elements of a RF sensor system (104, Fig. 1; col. 4, lines 29-36) [where processing below the analog-to-digital converter (ADC) receives digital signals]; 
in a first processing layer, processing the array data to form subarrays and output subarray data for the formed subarrays (104, Fig. 1; col. 4, lines 29-36) [where the processing downstream of the ADC is the first processing layer]; 
in a second processing layer, processing the subarray data to form beams at a module level and output beamforming data for a plurality of modules (114, Fig. 1; col. 4, lines 36-48); and 
in a third processing layer, processing the beamforming data to generate formed beams for the array (116, Fig. 1; col. 6, lines 55-58).
In regard to claims 2 and 14, Wasiewicz further discloses the processing performed in the second layer is independent of the first layer (114, 116, Fig. 1) [where the first processing layer and the second processing layer are implemented by separate components].
In regard to claims 3 and 15, Wasiewicz further discloses processing by the first, second, and/or third processing layers is modified by software (104, 114, 116, Fig. 1) [where the processing layers are being performed digitally, and thus are governed by/modified by software].
In regard to claims 4 and 16, Wasiewicz further discloses processing by the first, second, and/or third processing layers is modified by software and firmware is not modified (104, 114, 116, Fig. 1) [where the processing layers are being performed digitally, and thus are governed by/modified by software; and there is no disclose of firmware being modified at all by anything].
In regard to claims 6 and 18, Wasiewicz further discloses including limiting each processing node in the first, second, and third layers to a maximum number of elements (102, Fig. 1) [where each layer processes signals from MxN elements].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zogg (US 7,388,540 B1) in view of West (US 11,217,897 B1).
In regard to claims 1 and 13, Zogg discloses: 
receiving digitized array data from an array of antenna elements of a RF sensor system (206 from 204, Fig. 2; col. 4, lines 24-26); 
processing the array data to form subarrays and output subarray data for the formed subarrays; and processing the subarray data to form beams at a module level and output beamforming data for a plurality of modules (208, Fig. 2); and 
in a third processing layer, processing the beamforming data to generate formed beams for the array (210, Fig. 2).
Zogg fails to disclose the processing the array data to form subarrays and output subarray data for the formed subarrays in a first processing layer, and the processing the subarray data to form beams at a module level and output beamforming data for a plurality of modules in a second processing layer.
	West teaches performing subarray processing in a series of layers where the numbers of subarrays are reduced at each layer (Fig. 3) [where in this example the first layer forms a subarray for each set of four elements, and the number of subarrays is reduced by four at each layer thereafter.  That is, a first layer forms a 4x4 grid of 16 4-element subarrays, a second level forms a 2x2 grid of 4 16-element subarrays, and a third layer forms a final beam of the 64 elements].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the details of the subarray processing using a known subarray processing technique in the art.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that subarray processing is performed in a known manner.
One of of ordinary skill in the art before the effective filing date of the invention would have been capable of coding a series of weighted sums to implement the subarray processing of West digitally.
In the combination, each of the repeated steps of summing four inputs to a single output is a different layer of processing, and two of these layers correspond to the claimed first layer and second layer.
In regard to claim 9, in the combination the second processing layer includes demultiplexers controlled by software to generate a selected beamforming configuration.  That is, Zogg discloses that the processing is done using algorithms (col. 4, lines 33-47).  At each step of the combination, the next algorithm pulls out of the output of the previous algorithm (demultiplexes) the beamforming data to process for each 4-to-1 combining step.  The code that governs the pulling out of the output of the previous algorithm (demultiplexing) the beamforming data to process for each 4-to-1 combining step can be called demultiplexers.

	
Claims 7, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zogg and West, and further in view of Gottl (GB 2538070 A).
In regard to claims 7 and 19, Zogg further discloses the first processing layers include configurations for element-level processing (206, Fig. 2).
West further discloses 2×2 element processing (first layer combining of 4-to-1 from a 2x2 subarray, Fig. 3) and 4×4 element processing (second layer combining of 4-to-1 ultimately from a 4x4 subarray, Fig. 3).
In the combination, these are all "first processing layers", plural, which occur before the final processing layer, 210, Fig. 2 of Zogg.
Zogg and West fails to disclose the first processing layers include configurations for column element processing.
	Gottl teaches column element processing where column subarrays are formed (abstract; subarray 33, Fig. 1)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the details of the subarray processing using a known subarray processing technique in the art.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that subarray processing is performed in a known manner.
One of of ordinary skill in the art before the effective filing date of the invention would have been capable of coding a weighted sum for each column to implement the subarray processing of Gottl digitally.
In the combination, the steps of the subarray processing of Gottl will be added to the capability of the system of Zogg and West in order to allow known subarray processing techniques to be used when appropriate, tailored to the situations and/or applications encountered.
In regard to claim 12, West further teaches that other polarization configures can be used (col. 9, lines 56-60).
Gottl further teaches the beamforming data from the second layer comprises outputs having multiple polarizations (P1, P2, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to allow the subarray processing to be used for known antenna arrays that use multiple polarizations (e.g. for diversity or sending multiple signals to multiple users).
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that subarray processing for multiple polarization antenna arrays is implemented.

Claims 5, 8, 10-11, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zogg and West, and further in view of Kirino (US 2006/0038634 A1).
In regard to claim 10, Zogg and West fails to discloses the third processing layer is configured to pass through some of the beamforming data from the second processing layer and to combine some of the beamforming data from the second processing layer.
Kirino teaches passing through some of beamforming data from a previous processing layer and to combine some of the beamforming data from the previous  processing layer (Fig. 8(c)) [where at each stage data to the far left is passed through without weighting/processing, including the second stage/layer to the third stage/layer].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the details of the subarray processing using a known subarray processing technique in the art.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that subarray processing is performed in a known manner.
One of of ordinary skill in the art before the effective filing date of the invention would have been capable of coding a series of weighted sums including passing through beamforming data from some elements/subarrays to implement the subarray processing of Kirino digitally.
In regard to claim 11, the implementation in software of the combination will involve selection of which beamforming data from among all the beamforming data from the previous layer to pass through and which to combine.  The code that governs the passing through and the combining can be called selector elements.
In regard to claims 5 and 17, bit-masks (passing some beamforming data and combining others) are controlled by the software to change the processing.  That is, the software implementation of Kirino involves a bit-mask (i.e. allowing some beamforming data to pass through while stopping other to be processed).
In regard to claims 8 and 20, in the combination, configurations for the first processing layer are selected by the software-controlled bit mask (i.e. the first stage/layer of Fig. 8(c) of Kirino involves pass through and combination, and in the combination this will be done in software).

The following reference(s) is/are also found relevant:
Colman (Efficient Subarray Realization through Layering), which teaches the use of layers in subarray processing include multiple digital layers (e.g. Fig. 10 on p. 34).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648